Dissenting opinion,
Manning, C. J.
I do not think there was error. The defendant objected to the admission in evidence of the coroner’s inquest for any purpose, retying on the constitutional provision of his right of meet*368ing the witnesses face to face. That is the objection his counsel argue in their brief. It was ruled otherwise in the case cited, State v. Parker, 7 Annual, 83, where the inquest was admitted for the purpose of establishing the physical fact of the death, and its precise causes, the court saying: “The facts in themselves are evidence of neither guilt nor innocence, and have no direct tendency to implicate the accused, nor any one else. There can be no evil resulting from the admission of the record of those facts iu evidence,” etc.
Only that part of the inquest is admissible. Anything therein that tends to trace the death to the party accused of the homicide is not 'evidence. The judge below in this case restricted the use of the inquest, as evidence, to the establishment of the physical fact of death, and therefore was in line with the ruling in Parker’s case, where it was aptly said: “ Men would be unfit to sit upon the trial of their follow-men for crimes, if they were incapable of discriminating, as directed by the court, between that part of the document which was evidence and that which was not. * * * In point of fact, jurymen are capable of making the discrimination, and there is no reason for deluding ourselves with the contrary supposition.” Ibid 85.
I think the judgment should be affirmed, since on examination of the other points, I find them equally untenable as this.